202 F.2d 954
Kenneth S. THOMSON, Appellant,v.HERBERICH-HALL-HARTER COMPANY, Appellee.
No. 11665.
United States Court of Appeals Sixth Circuit.
Feb. 19, 1953.

Edward I. Wallach, Hugh Wells and Joseph Dembe, Cleveland, Ohio for appellant.
Herberich, Rowley & Taylor, Akron, Ohio, for appellee.
Before ALLEN, MARTIN and McALLISTER, Circuit Judges.
PER CURIAM.


1
This case came on to be heard on the record and briefs and oral argument of counsel;


2
And it appearing that the findings of fact made by the District Court are supported by the record; that no compensable service was performed by the appellant to justify the so-called 'commission' in connection with the mortgage loan involved in the trustee's petition to sell real estate; and that the loan was usurious within the purivew of Section 8303 and 8306, Ohio General Code; but that the numerous other loans made by appellee to appellant had been paid and cancelled on or before July 31, 1947 and do not constitute a continuing transaction between the parties;


3
It is ordered that the judgment be and it hereby is affirmed for the reasons stated in the memorandum opinion of the district Court.  In re Proteau, 110 F.Supp. 904.